DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/472,129 filed on September 10th, 2021. Claims 1-15 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application EP 20197178.5 filed on September 21st, 2020. A certified copy was received on November 1st, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 3 (line 25), please change the recitation of “within the interior of the housing” to - - within [[the]] an interior of the housing - - to establish antecedent basis.
	Regarding Claim 4 (line 29), please change the recitation of “intersects the external gear mesh of the helical gear” to - - intersects [[the]] an external gear mesh of the outer helical ring gear - - to establish antecedent basis and correctly refer back to the previously recited outer helical ring gear.

	Regarding Claim 4 (lines 30-31), please change the recitation of “the gear mesh
of the helical gear” to - - the external gear mesh of the outer helical ring gear - - as these features are previously referred to in claims 1 and 4.

	Regarding Claim 5 (line 34), please change the recitation of “the inner flange of the helical ring gear” to - - the inner flange of the outer helical ring gear - - as this feature is previously referred to in claim 1.

	Regarding Claim 6 (line 2), please change the recitation of “the flange of the helical ring gear” to - - the inner flange of the outer helical ring gear - - as these features are previously referred to in claim 1.

	Regarding Claim 7 (line 6), please change the recitation of “the inner flange of the helical ring” to - - the inner flange of the outer helical ring gear - - as this feature is previously referred to in claim 1.

	Regarding Claim 8 (lines 9-10), please change the recitation of “the inner flange of the helical gear ring” to - - the inner flange of the outer helical ring gear [[ring]] - - as this feature is previously referred to in claim 1.

	Regarding Claim 9 (lines 14-15), please change the recitation of “the first opening having a circumferential edge comprising a first diameter and the second opening” to - - the first through-opening having a circumferential edge comprising a first diameter and the second through-opening - - as these features are previously referred to in claim 9.

	Regarding Claim 9 (lines 19-20), please change the recitation of “passage of the first and second gears from the outward facing side to inward facing side” to - - passage of the first pair of gears and the second pair of gears from the outward facing side to the inward facing side - - as these features are previously referred to in claims 1 and 9.

	Regarding Claim 10 (lines 23-24), please change the recitation of “the inner flange of the helical gear ring together substantially seal off the interior of the housing” to - - the inner flange of the outer helical ring gear [[ring]] together substantially seal off [[the]] an interior of the housing - - as this feature is previously referred to in claim 1 and to establish antecedent basis.

	Regarding Claim 12 (line 31), please change the recitation of “the helical ring gear” to - - the outer helical ring gear - - as this feature is previously referred to in claim 1.

	Regarding Claim 12 (lines 32-33), please change the recitation of “the helical ring gear” to - - the outer helical ring gear - - as this feature is previously referred to in claim 1.
	Regarding Claim 13 (line 35), please change the recitation of “wherein the helical ring gear” to - - wherein the outer helical ring gear - - as this feature is previously referred to in claim 1.

	Regarding Claim 14 (line 6), please change the recitation of “in the first or or second housing” to - - in the first or [[or]] second housing - - for clarity.

	Regarding Claim 14 (line 9), please change the recitation of “the outer flanges of first and second housing plate” to - - the outer flanges of the first and second housing plate - - as antecedent basis has already been established in claim 14.

	Regarding Claim 14 (lines 9-10), please change the recitation of “the inner flange of the helical ring gear” to - - the inner flange of the helical [[ring]] gear - - as this feature is previously referred to in claim 14.

	Regarding Claim 15 (line 12), please change the recitation of “wherein the gears of the second pair of gear” to - - wherein the gears of the second pair of [[gear]] gears - - as this feature is previously referred to in claim 14.

	Regarding Claim 15 (line 13), please change the recitation of “wherein said gear shaft has comprises a shaft portion” to - - wherein said gear shaft [[has]] comprises a shaft portion - - for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4 (lines 29-32), in the recitation of “preferably wherein a plane (P) through the second axis of rotation (A2) and normal to the first axis (A 1) of rotation divides the gear mesh of the helical gear into two mesh portions of having substantially equal heights along the first axis of rotation” it is unclear from the disclosure whether the claim requires the features repeated above or not. Examiner recommends removal of the recited term “preferably”. The lack of clarity renders the claim indefinite. See MPEP 2173.05(c).

Regarding Claim 7 (lines 4-6), in the recitation of “wherein the outer flange of each of said one housing plates is provided with a circumferential ridge having a circumferential side surface for aligning the inner flange of the helical ring with the housing plate” it is unclear from the disclosure how many features Applicant intends to recite. Applicant could recite “wherein [[the]] each outer flange of the first and second housing plates is provided with a circumferential ridge having a circumferential side surface for aligning the inner flange of the outer helical ring gear with the first and second housing plates” to clarify the recitation. The lack of clarity renders the claim indefinite.

Regarding Claim 12 (line 32-33), in the recitation of “preferably wherein the teeth of the helical ring gear are machined from a monolithic block of material” it is unclear from the disclosure whether the claim requires the features repeated above or not. Examiner recommends removal of the recited term “preferably”. The lack of clarity renders the claim indefinite. See MPEP 2173.05(c).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tutulan (WO 2014/067017).

Regarding Claim 1, Tutulan teaches a differential gear assembly (see Fig. 3) comprising: 
a housing (“pair of housings” 52) comprising a first housing plate (52) and a second housing plate (52); 
5a first pair of gears (“output pinions” 50) of which each gear (50) is mounted rotatably around a first axis of rotation (through 50) and within the housing (52); 
a second pair of gears (“differential pinions” 32) of which each gear (32) is mounted rotatably around a second axis of rotation (through 32) and within the housing (52) while engaging the gears (52) of the first pair of gears (52), 
wherein the second axis of rotation (through 32) is normal to the first axis of rotation (through 50); 
10wherein that the first (52) and second (52) housing plate have a substantially identical shape and size (see Figs. 1 and 3), 
said housing plates (Fig. 5, 52) each comprising an outer flange (“flange” 60) having substantially a same outer diameter (see Fig. 1); 
wherein the differential gear assembly further comprises an outer helical ring gear (Fig. 3, “input member” 12) that is fixed to the housing (52), 
wherein the outer helical ring gear (12) comprises an inner flange (Fig. 7, “boss” 20) for mounting to 15the outer flange (60) of the first (52) or second (52) housing plate, 
wherein an inner diameter of the inner flange (20) is smaller than the outer diameter of the housing plates (52).

Regarding Claim 2, Tutulan teaches the differential gear assembly according to claim 1, 
the gears (Fig. 3, 32) of the second pair of gears (32) being rotatably mounted on a gear shaft (“cross shaft” 28), 
the gear shaft (28) comprising a shaft portion (“flats” 30) with a non-20circular cross-section (see Fig. 3), and 
the first (52) or second (52) housing plate comprising a receiving portion (“notches” 26) for receiving said shaft portion (30) with some play in such a manner that rotation of the gear shaft (28) with respect to the housing (52) is substantially blocked (see Fig. 4).  

Regarding Claim 3, Tutulan teaches the differential gear assembly according to claim 2, 
the gear shaft (Fig. 7, 28) being arranged 25completely within the interior of the housing (52) between facing sides of the first (52) and second (52) housing plate.  

Regarding Claim 4, Tutulan teaches the differential gear assembly according to claim 1, 
wherein the second axis of rotation (Fig. 7, through 32) intersects the external gear mesh (“radially outer surface” 13) of the helical gear (12), preferably (see 112(b) rejection) wherein a plane through 30the second axis of rotation (through 32) and normal to the first axis of rotation (through 50) divides the gear mesh (13) of the helical gear (12) into two mesh portions of having substantially equal heights along the first axis of rotation (see Figs. 4 and 7).  

Regarding Claim 5, Tutulan teaches the differential gear assembly according to claim 1, 
the inner flange (Fig. 7, 20) of the helical ring gear (12) 35being held between the outer flanges (60) of the housing plates (52),
wherein the inner flange (20) is clamped between said outer flanges (60).  

Regarding Claim 6, Tutulan teaches the differential gear assembly according to claim 1, 
wherein the inner flange (Fig. 7, 20) is provided with openings (Fig. 3, “holes” 24), 
wherein each of said outer flanges (Fig. 5, 60) is provided with a number of through openings (“holes” 62)-11- for bolts (Fig. 3, “bolts” 70) to connect the housing plates (52) together, and 
wherein the through openings (Fig. 5, 62) of the housing plates (52) are aligned with the openings (Fig. 3, 24) in the flange (Fig. 7, 20) of the helical ring gear (Fig. 3, 12).  

Regarding Claim 7, Tutulan teaches the differential gear assembly according to claim 1, 
wherein the outer flange (Fig. 9, 60) of each (52) of 5said one housing plates (52) is provided with a circumferential ridge (“lip” 64) having a circumferential side surface for aligning the inner flange (20) of the helical ring (12) with the housing plate (52).  

Regarding Claim 8, Tutulan teaches the differential gear assembly according to claim 1, 
wherein facing sides of the first (Fig. 9, 52) and second (52) housing plate are spaced apart from each other at a distance (“projection” 44) by the inner flange (20) of the 10helical gear ring (12).  

Regarding Claim 9, Tutulan teaches the differential gear assembly according to claim 1, 
wherein each of the housing plates (Fig. 5, 52) defines a first through-opening (for receiving “bearing” 56) for passage of an axle (Fig. 1, A, A’) for rotation fixed connection to one (Fig. 3, 50) of the first pair of gears (50), and 
an opposite second through-opening (Fig. 5, “cylindrical boss” 68), 
the first opening (56) having a circumferential 15edge (56) comprising a first diameter and the second opening (68) having a circumferential edge (68) comprising a second diameter which is larger than the first diameter (see Fig. 5), 
wherein the housing (Fig. 7, 52), when assembled, comprises an outward facing side and an opposite inward facing side which faces the first (50) and second (32) pairs of gears, 
wherein no other through opening than the second through opening (Fig. 5, 68) has a dimension that allows passage of the first (Fig. 7, 50) and second (32) gears from the outward facing side to inward 20facing side (see Figs. 5 and 7).  

Regarding Claim 10, Tutulan teaches the differential gear assembly according to claim 9, 
wherein the first (Fig. 7, 52) and second (52) housing plates and the inner flange (20) of the helical gear ring (12) together substantially seal off the interior of the housing (52) except for at the first (Fig. 5, 56) and second (68) through opening.  

Regarding Claim 11, Tutulan teaches the differential gear assembly according to claim 1, 
wherein the outer helical ring gear (Fig. 3, 12) comprises an external gear mesh with teeth (“gear teeth” 16), 
wherein said teeth (16) have tips which point radially outwards from the first axis of rotation ([0018] - “drive member 12 is formed as a ring gear with gear teeth 16 formed on the radially outer surface 13. It will be understood that the gear teeth 16 mesh with a complementary gear indicated in Figure 1 driven by the prime mover. It will also be understood that other forms of drive may be used, such as a hypoid gear set or a belt, either toothed or friction drive, and that the outer surface 13 will have the appropriate form to receive such a drive”).  

Regarding Claim 13, Tutulan teaches 35the differential gear assembly according to claim 1, wherein the helical ring gear (Fig. 3, 12) is a unitary helical ring gear (see Fig. 3).  

Regarding Claim 14, Tutulan teaches a method for assembling a differential gear assembly (see Fig. 3), comprising: -12- 
providing a first housing plate (Fig. 3, 52) and a second housing plate (52) having a substantially identical shape and size (see Fig. 3), 
said housing plates (52) each comprising an outer flange (Fig. 5, 60) having a substantially same outer diameter (see Fig. 5); 
providing a helical gear (Fig. 3, 12) comprising an inner flange (Fig. 7, 20) having a diameter that is smaller than 5the outer diameter of the outer flanges (60) of the housing plates (52; see Fig. 7); 
arranging a first pair of gears (50) and a second pair of gears (32) in the first (52) or second (52) housing plate in such a manner that each gear (50) of the first pair of gears (50) engages each gear (32) of the second pair of gears (32); and 
fixing the outer flanges (60) of first (52) and second (52) housing plate relative to the inner flange (20) of the 10helical ring gear (12) to form a housing (52) of the differential gear assembly (see Figs. 3, 5 and 7).  

Regarding Claim 15, Tutulan teaches the method according to claim 14, 
wherein the gears (Fig. 3, 32) of the second pair of gear (32) are rotatably mounted on a gear shaft (28), 
wherein said gear shaft (28) has comprises a shaft portion (30) with a non-circular cross-section (see Fig. 3), 
wherein the step of arranging the second pair of gears (32) comprises 15arranging the gear shaft (28) in such a manner that the shaft portion (30) is received in the first (52) or second (52) housing plate with some play (see Figs. 3-4) and in such a manner that rotation of the gear shaft (28) with respect to the housing (52) is substantially blocked (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tutulan (WO 2014/067017), in view of Wakui (US 2017/0299035).

Regarding Claim 12, Tutulan teaches 30the differential gear assembly according to claim 1, 
wherein the housing plates (Fig. 3, 52) are cast or stamped from a material ([0024] - “when the housing is cast or forged”), and 
the helical ring gear (12) comprises teeth (16) that comprise, or are made of, a material, preferably (see 112(b) rejection) wherein the teeth (16) of the helical ring gear (12) are machined from a monolithic block of material (see Fig. 3).
Tutulan does not teach “wherein the housing plates are cast or stamped from a first material, and the helical ring gear comprises teeth that comprise, or are made of, a second material which is harder than the first material, preferably wherein the teeth of the helical ring gear are machined from a monolithic block of material”. In other words, Tutulan does not explicitly teach the material composition of the ring gear and the differential housing.
Wakui teaches wherein the housing plates (Fig. 1, “case” 20) are cast or stamped from a first material (see [0022] below), and 
a ring gear (“ring gear” 11) comprises teeth (“teeth” 11g) that comprise, or are made of, a second material which is harder than the first material (see [0022]), 
wherein the teeth (11g) of the helical ring gear (11) are machined from a monolithic block of material (see Fig. 2; [0022] - “The material of the case 20 may be a light material, such as a light alloy or resin, in addition to generally used metals, such as cast iron. Making the case 20 out of a light material is desirable because this makes it possible to reduce the weight of the entire device. In particular, in the structure in the embodiment, since the power from the ring gear 11 is directly transmitted to the pinion shaft 12, and is not transmitted to the case 20, the strength of the case 20 need not be as high as that which withstands the transmission of power. Therefore, a light material, such as a light alloy or resin, may be used. When a material having a specific gravity that is less than that of iron, which is the material of the ring gear 11, is used in this way, the entire device is made light”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the differential taught by Tutulan with the manufacturing method taught by Wakui, such that “wherein the housing plates are cast or stamped from a first material, and the helical ring gear comprises teeth that comprise, or are made of, a second material which is harder than the first material, preferably wherein the teeth of the helical ring gear are machined from a monolithic block of material”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a lightweight differential capable of withstanding power transmission at the differential ring gear taught by Tutulan. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of White (1,422,512), Morgan (US 1,657,091), Yanase (US 9,897,188) and Janiszewski (US 6,981,929) listed in the attached "Notice of References Cited" disclose similar differential housing plates related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        


/DAVID R MORRIS/Primary Examiner, Art Unit 3659